Citation Nr: 1532116	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a temporomandibular joint condition (TMJ), also claimed as myofascial pain disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1976 to May 1992. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  The Board notes that the VLJ who conducted the March 2011 hearing is no longer with the Board.  In November 2013, the Veteran was informed of her right to have another hearing.  She did not respond, and therefore, as instructed by the letter, the Board will operate as if another hearing is not requested.  

This matter was remanded for further development in September 2011 and in January 2014.  The case has been properly returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran's TMJ dysfunction, also claimed as myofascial pain disorder, was incurred as a result of her active service.  


CONCLUSION OF LAW

The criteria for service connection for TMJ, also claimed as myofascial pain disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to her could have resulted. As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran filed her claim for service connection for TMJ in October 2005.  After a review of the record, the Board finds that service-connection for TMJ, also claimed as myofascial pain disorder, is warranted.

First, the record reflects a current diagnosis of myofascial pain disorder in the Veteran's jaw.  The Veteran contends that she has this condition as a result of trauma to her face during service.  Specifically, the Veteran points to facial injuries sustained as a result of an assault in May 1978.  The Veteran's service treatment records contain a May 1978 emergency room note that shows the Veteran presenting with contusions on her head and face as a result of an assault.  This evidence is sufficient to show an in-service incurrence of an injury to the Veteran's face.  Therefore, the Board finds that the first and second elements of service connection are met.  

As for the nexus element, the Veteran supplied an April 2011 letter from the TMJ  Facial Pain Center, P.A., a private treatment provider.  In that letter, Dr. D.W.C. wrote that he had been treating the Veteran for headaches, limited mouth opening, pain behind the eyes, ringing in the ears, facial pain, shoulder pain, jaw clicking, and muscle twitching.  Dr. D.W.C. focused on the Veteran's history in 1978 of an assault to the head, face, and neck, noting that the Veteran had complained of the above symptoms since that time.  The doctor performed a comprehensive head and neck examination, revealing multiple trigger points in the head, face, jaw, and neck muscles.  After this examination, he opined that these trigger points were the result of the latent effects of trauma, and he diagnosed the condition as myofascial pain disorder, among other things.  

The record also contains an opinion rendered in a May 2012 VA examination for the Veteran's claim.  In that examination report, the examiner noted the present diagnosis of myofascial pain dysfunction.  However, the examiner opined that it would be speculative to link the Veteran's present disorder with her active duty service.  In the January 2014 Board remand, the Board asked the same examiner to provide a clarifying opinion in an addendum.  Accordingly, in February 2014, the claims file was returned to the same examiner who conducted the May 2012 VA examination.  Pursuant to the Board's remand, the examiner noted the 1978 trauma to the Veteran's head, face, and neck.  However, the examiner still found that it would be speculative to link the Veteran's active duty TMJ injury to her myofascial pain dysfunction.  The examiner finally supplied that it was beyond his scope of expertise to link these data points, which were historically separated by 34 years.  

Summarizing, the record contains an April 2011 medical opinion that points to a nexus between an in-service injury and a current disability.  The record also contains two opinions that find that it would be speculative to link the Veteran's current myofascial pain disorder to an in-service trauma to the Veteran's face.  The Board finds that the April 2011 letter from Dr. D.W.C. is more probative than the opinions rendered in the May 2012 and March 2014 VA examination, which render no opinion as to the etiology of the Veteran's condition.  

Given the above, the Board finds that the weight of the probative evidence supports the Veteran's claim. Thus, the Board finds that the Veteran's myofascial pain disorder is at least as likely as not related to her in-service injury from 1978.  Accordingly, service connection must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a temporomandibular joint condition, also claimed as myofascial pain disorder is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


